PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/669,412
Filing Date: 5 Nov 2012
Appellant(s): PANDORA MEDIA, INC.



__________________
SAAD K. HASSAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Arguments filed 5/9/2022 have been fully considered with the Examiner Answer set forth below.

Argument B: regarding the independent claims 38, 59, and 68 on pages 10-11, the examiner has failed to formulate a prima facie case of obviousness. Independent claims 38, 59, and 68 recite: “responsive to determining that the input seed is characterized as an artist as opposed to a song, computing an artist representation.” As a representative but non-limiting example, a user seeking to stream songs enters an artist name, as opposed to a song name, into an input interface. See Specification, FIG. 10, element 1002. It is specifically determined that the input seed entered is an artist, and is not a song. Id. at FIG. 17 (it is explicitly determined that the input seed is not a song name, and instead is an artist name; different processing is applied for songs versus artist names). The claims go on to use the artist name to generate an artist representation, and use that artist representation to select a song that is similar to the artist representation.
In response to the Appellants' arguments, examiner respectfully disagrees.
	
Figure 10 of the current application, item 1002 shows an input field where a user can search or request using an artist name or song to generate a list of songs or a playlist that matches the input terms. 
	
	Searching by entering search term(s) or selecting criteria to search, for example, search for a certain song by using a song title or an artist by using an artist name, or search for book by using both the title and the author name etc. is a longstanding practice of the Internet world. Search words are compared/matched to categories which can be author, song title etc... See Wells, figure 5: users can type in textual queries using the text box 504 to get a list of hits/playlist. 
	
Wells, col. 11:45-59: an example of an interface is illustrated in FIG. 5. A user can type in textual queries using the text box 504. For example; "Song title: Samba pa ti, Artist: Santana." The user then submits the query by pressing the sort by similarity button 503. The song "Samba pa ti" becomes the target song, and appears in the target box 501. The computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity). An indication of the vector distance between each hit song and the target song is shown beside each hit song, expressed as a percent, with 100% being the same song. For example, the top of the list may be "Girl from Ipanema by Stan Getz, 85%."
	Thus, not only a search box does not prevent a user enter a song title by an artist, a query with a song title by an artist does limit the user’s intent is to search for the particular song. In addition, a user can also enter only a song title or an artist. See the teachings of Gjerdingen below.

	Gjerdingen further teaches in figure 10A or para. 447-455: a listener may also input standard search requests for an artist, title, label or album at the search selector 104; para. 472: music can be searched for "Song Title", "Album Title", Name of the Artist, Tempo, or instruments. Thus, the both of the cited references do teach the argued limitations.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINH BLACK/Examiner, Art Unit 2163   
                                                                                                                                                                                                     Conferees:

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/MENG YAO ZHE/Primary Examiner    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.